DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 2, 5 – 6, 9 and 11 – 12
Cancelled: None
Added: None 
Therefore Claims 1 – 12 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted and new prior art (Fukushima et al., US Patent 5,717,435) was found and will be used to reject the newly amended claim limitations. Please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US Publication 2018/0181223 A1 in view of Fukushima et al., US Patent 5,717,435 in view of Lo et al., US Publication 2014/0333588 A1.

With regards to Claims 1 and 12, Yamada discloses: An electronic pen (Title and Abstract) comprising: 
a first casing (FIG 1A, 2 - casing); 
a second casing (FIG 1A, 33) disposed within the first casing (2); and 
an electronic pen main body unit (FIG 1A, 3) incorporating an electronic pen function disposed within the second casing (Paragraph [0010 – 0011]), wherein the electronic pen main body unit (3) includes a side switch unit (FIG 10A, 35i) having a side switch knob exposed on a side surface of the second casing (FIGS 10A & 10B, shows this feature), 
wherein an operating opening portion (2g – operating element in opening) is disposed in a side surface of the first casing (FIGS 9A & 9B), and 
Yamada fails to explicitly disclose: a side switch knob exposed on a side surface of the second casing, wherein an operating opening portion is disposed in a side surface of the first casing;
the operating opening portion exposes to an outside of the electronic pen side switch knob of the side switch unit of the electronic pen main body unit exposed on the side surface of the second casing. 
Lo discloses: a side switch (FIG 1, 402) exposed on a side surface of the second casing (FIGS 1 – 2B, clearly shows this feature) 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a side switch knob exposed on a side surface of the second casing in Yamada’s invention as taught by Lo's invention.
The motivation for doing this would have been in order to provide multipurpose and improve the practicability of the stylus (Lo’s Paragraph [0024)).
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26), wherein an operating opening portion (FIG 2C, 23 – opening formed in the casing) is disposed in a side surface of the first casing (Column 3, lines 40 – 50);
the operating opening portion (23) exposes to an outside of the electronic pen side switch knob (24 – 26) of the side switch unit of the electronic pen main body 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a side switch knob exposed on a side surface of the second casing, wherein9 an operating opening portion is disposed in a side surface of the first casing; the operating opening portion exposes to an outside of the electronic pen side switch knob of the side switch unit of the electronic pen main body unit exposed on the side surface of the second casing in Yamada’s invention as taught by Fukushima’s invention.
The motivation for doing this would have been in order to prevent simultaneous pressing of two switch knobs (Fukushima’s Column 3, lines 22 – 24).

With regards to Claim 8, Yamada discloses: wherein: the electronic pen main body unit includes a resonance circuit including an inductor and a capacitor in the second casing (Paragraph [0044]).  

With regards to Claim 9, Yamada discloses: the electronic pen main body unit includes a capacitor that changes a frequency of an oscillated signal and that is disposed so as to be connectable to the resonance circuit (Paragraph [0048]), and the capacitor is selectively connected to the resonance circuit according to an operation of the side switch knob (Paragraph [0048]).  
Yamada fails to explicitly disclose: a side switch knob
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26)

With regards to Claim 10, Yamada discloses: the electronic pen main body unit includes a transmitting circuit (Paragraph [0028]).  

With regards to Claim 11, Yamada discloses: the electronic pen main body unit includes a capacitor that changes a frequency of an output signal and that is disposed so as to be connectable to the transmitting circuit (Paragraph [0044 – 0048]), and the capacitor is selectively connected to the transmitting circuit according to an operation of the side switch knob (Paragraph [0044 – 0048]).  
Yamada fails to explicitly disclose: a side switch knob
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26)

Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US Publication 2018/0181223 A1 in view of Fukushima et al., US Patent 5,717,435 in view of Lo et al., US Publication 2014/0333588 A1 in further view of Ashcraft et al US Publication 2014/0029182 A1.

With regards to Claim 2, Yamada discloses: a pen tip (FIG 1A, 31, 32 & 34) of the electronic pen main body unit protrudes from a front end (2b) of the first casing (FIG 1A, 2 - shows this feature) when the electronic pen main body unit is slidingly moved towards the front end of the first casing (FIGS 1A – 1B, clearly shows this feature)
Yamada fails to disclose: the operating opening portion disposed in the side surface of the first casing has a predetermined length in a longitudinal direction of the 
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a side switch knob in Yamada’s invention as taught by Fukushima’s invention.
The motivation for doing this would have been in order to prevent simultaneous pressing of two switch knobs (Fukushima’s Column 3, lines 22 – 24).
Lo discloses: wherein: the operating opening portion (FIG 1, 408) disposed in the side surface of the first casing (122) has a predetermined length in a longitudinal direction of the first casing (FIG 1, shows this feature),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the operating opening portion disposed in the side surface of the first casing has a predetermined length in a longitudinal direction of the first casing in Yamada’s invention as taught by Lo’s invention.
The motivation for doing this would have been in order to provide multipurpose and improve the practicability of the stylus (Lo’s Paragraph [0024]).
Ashcraft discloses: such that the side switch knob (305) exposed on the side surface of the second casing (FIG 3A – 4B) is exposed through the operating opening portion (FIG 3A – 4B, shows this feature).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of such that 
The motivation for doing this would have been in order to provide multipurpose and improve the practicability of the stylus

With regards to Claim 3, Yamada discloses: a state retaining mechanism (FIG 1A, 4 & 5) that retains a state in which the pen tip (31, 32 and 34) of the electronic pen main body unit protrudes from the front end of the first casing (FIG 1A, shows this feature), wherein the state retaining mechanism (42) slidingly moves the electronic pen main body unit in a direction of a rear end of the first casing that is opposite a pen tip side of the first casing to house the pen tip (31, 32 and 34) within the first casing when a cancelling operation 26that cancels the state in which the pen tip protrudes from the front end of the first casing is performed (FIG 1A & 1B; Paragraph [0032 – 0035]).  

With regards to Claim 4, Yamada discloses: the state retaining mechanism (FIG 1A, 4 & 5) includes: an elastic member (5) that biases the electronic pen main body unit in the direction of the rear end of the electronic pen main body unit when the pen tip protrudes from the front end of the first casing (FIGS 1A – 1B), and a locking protruding portion disposed on the second casing and acting to maintain a biased state of the elastic member by engagement with a locking opening portion disposed in the first casing (Paragraph [0032]), and the cancelling operation is an operation of 

With regards to Claim 5, Ashcraft discloses:  wherein: the side switch knob (FIGS 3A – 3C, 30588) is configured to protrude from the side surface of the second casing (FIGS 3A – 3C).  
Ashcraft fails to explicitly disclose: a side switch knob
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26)

With regards to Claim 6, Yamada discloses: a knock mechanism (FIG 1A, 4) that enables a transition to a state in which all of the electronic pen main body unit is housed within the first casing and a state in which a pen tip of the electronic pen main body unit protrudes outside of the first casing (Paragraph [0032]), 
Yamada fails to disclose: wherein the side switch knob becomes operable through the operating opening portion of the first casing when the pen tip of the electronic pen main body unit protrudes outside of the first casing.  
Ashcraft discloses: wherein the side switch knob (FIG 3B, 305) becomes operable through the operating opening portion of the first casing (FIG 3A – 3C) when the pen tip of the electronic pen main body unit protrudes outside of the first casing (in combination with Yamada’ invention).  
Yamada fails to explicitly disclose: a side switch knob
Fukushima discloses: a side switch knob (FIGS 2A – 2C, 24 – 26)

With regards to Claim 7, Yamada discloses: a core body including the pen tip is disposed on a pen tip side of the electronic pen main body unit (see FIGS 1A & 1B), and a ferrite core (32) is disposed on a periphery of a side surface of the core body (Paragraph [0039 – 0042]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625